Fekguson, Judge
(dissenting):
I dissent.
In United States v Searles, 14 USCMA 643, 34 CMR 423, I set forth fully my reasons for concluding that a law officer, or president of a special court-martial, must, in addition to giving a proper instruction on the maximum sentence, advise the court-martial that the multiplicious offenses of which it has convicted the accused are, in reality, one crime. United States v Posnick, 8 USCMA 201, 24 CMR 11. As in Searles, supra, this decision permits the court members to sentence the accused under the impression that he has committed a number of different crimes, so long as they are correctly informed concerning the permissible maximum sentence.
*668Such a view overrules Posnick, supra, and, to the detriment of the defendant, will lead, as it did here, to the imposition of near maximum penalties.. The court-martial cannot but be impressed by the number of counts alleged against an individual, and to allow the sentencing process to be executed on the basis of apparently separate crimes which, for sentencing purposes, constitute no more than a single violation of the Code is so clearly wrong as to defy analysis. An accused should be punished for what he has done and not for that which the ingenuity of the draftsman of the charges indicates he has done.
I would reverse the decision of the board of review and return the case with directions to reassess the sentence or order a rehearing thereon.